Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-16-00344-CV

                            IN THE INTEREST OF A.A.T., a Child

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 31,313
                        Honorable Enrique Fernandez, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

       We order that no costs be assessed against appellant Mother because she is indigent.

       SIGNED December 28, 2016.


                                                  _____________________________
                                                  Marialyn Barnard, Justice